﻿
The choice of you, Sir, at the beginning of this session to assume the important duties of President of the General Assembly at its forty-second session is a tribute not only to you as an experienced, well-informed diplomat, with qualities and merits recognized by all, but also to your country, the German Democratic Republic, whose aspirations and central position in Europe mark it out for the path of international peace and co-operation. It is a country with which Congo has excellent friendly relations. I am pleased to offer you. Sir, the warmest congratulations of the Congolese delegation and to express our particular pleasure at seeing you preside over the work of this session. It goes without saying that my delegation will spare neither time nor effort in helping you discharge your important mandate.
I wish also on behalf of the Congolese delegation to thank and pay a tribute to your Illustrious predecessor, Mr. Humayun Rasheed Choudhury, for the ability and dedication with which he presided over the previous session.
To the Secretary-General of our Organization, Mr. Javier Perez de Cuellar, I present the greetings of the Congolese Government and its thanks for his co-operation and his kindness to us when Colonel Denis Sassou-Nguesso was Chairman of the Organization of African Unity (OAU). Indeed, thanks to the good understanding between them, co-operation between this world Organization and the Pan-African Organization increased in quality and effectiveness, to the benefit of our common goals.
Lastly, I wish to take this opportunity to welcome the appointment of Mr. Joseph Reed as Assistant Secretary-General for Political and General Assembly Affairs. His dynamism and ability will, I am sure, be a real asset to the Assembly and the Secretariat.
This forty-second session is beginning in an explosive and depressing international atmosphere - explosive because of an increase in hotbeds of tension depressing because for most countries of the third world the economic crisis persists; inasmuch as the reorientation of economic policies and the specific measures taken have responded only partially to the need to check the disease.
The state of affairs that I have described illustrates disturbingly and irrefutably how meeting mankind's most immediate aspirations, particularly the aspirations for peace and security, demands a greater political will, a pooling of all possible efforts and energies, to ensure a stable strengthening of the Ideals of the Charter of the United Nations and the promotion of their practical Influence on the conduct of nations.
In that regard, I wish to share with the representatives of the international community present today some thoughts that Inspired the people and Government of the People's Republic of the Congo in the light of lessons learned from the carrying out by our country and its President, His Excellency Denis Sassou-Nguesso, of an important mandate at the head of the OAU.
As President Denis Sassou-Nguesso has reaffirmed, the United Nations remains the irreplaceable, universal framework, which the world will always need, for assessing, identifying and settling problems involving coexistence on our planet - hence, the need constantly to have recourse to the United Nations and to make the principles of the Charter and the rule of law the mandatory basis for all action that may have international consequences.
Therefore, the financial crisis facing the United Nations is above all a crisis of confidence. The uncertainty to which it gives rise is merely a reflection of a posture that does not take into account the march of history, one that wishes to replace multilateralism by a bilateral - even unilateral - approach to the regulation of international affairs. Today the frontiers of peace, security and development can be measured only in the constantly growing dimensions of mutual understanding and the extent of implementation of the principles of justice and equity in international relations. We also have to take into consideration the extent and diversity of the various Individual experiences and situations, outside of models imposed by force, intolerance and threats.
We are therefore concerned with the situation in Latin America, Asia, the Middle East and, in particular, Africa, because of the crises which have crystallized in Namibia and South Africa and the critical economic situation in Africa as a whole. We know that the United Nations has studied these problems, but we fear that they may simply become part of the litany intoned at international conferences.
Central America is one of the areas of most acute tension in the world. At the eighth Summit Conference of non-aligned countries, last year in Harare the Heads of State and Government "condemned the escalation of aggression, military attacks and other actions against Nicaragua's sovereignty, political Independence, territorial integrity ..." (A/41/697, p. 104) or that of other States of the region. In this context, it is more than ever necessary to stress that it is incumbent on all of us to follow with interest and to support the Contadora Group and the Support Group, in view of the praiseworthy efforts that they have been making recently to promote peace.
As we know, these efforts led to the adoption last August in Guatemala City of a peace plan which was accepted by all the parties concerned. In many respects it offers a real chance of resolving the misunderstandings that exist or might exist between States in the subregion. We trust that all other States will refrain from actions that might interfere with this peace process. In South-East Asia, regarding Kampuchea, we venture to hope that the agreement signed on 29 July 1987 between the Vietnamese Foreign Minister, representing the countries of Indo-China, and the Indonesian Foreign Minister, representing the member countries of the Association of South-East Asian Nations (ASEAN), will be mutually respected, in the interests of the peoples of that part of Asia.
Today, all observers agree that there is some evolution in the situation in Afghanistan and that the various parties concerned seem to agree on a fair number of issues. Naturally, therefore, we support the efforts of the Secretary-General with a view to the settlement of the problem in the Interests of the Afghan people as a whole.
In the Korean peninsula the concentration of large armed forces along the military demarcation line clearly constitutes a threat to peace and security. In order to ease the tensions and help to speed up the peaceful reunification of the peninsula, a number of initiatives have been taken to reduce the armed forces there. The response to those initiatives and others and the interest evinced throughout the world are encouraging signs of good will favourable to the restoration of peace and security in that area, and thus worthy of the attention of this Assembly.
Continuing tension and insecurity are features of the situation in the Middle East, which continues to be a matter of concern to the international community. For several years now the General Assembly has been seized of the Middle East crisis without there being any glimmer of a real settlement.
As was reaffirmed by the General Assembly in its resolution 41/162 A, adopted on 4 December 1986: "a Just and comprehensive settlement of the situation in the Middle East cannot be achieved without the participation on an equal footing of all the parties to the conflict, including the Palestine Liberation Organization ...” The international community's support for the convening of a conference on peace in the Middle East gives ground for great hope, in our opinion. We trust that all interested parties will refrain from imposing pre-conditions that might delay the convening of such a conference and that they will be able to take up the substantive problem, namely, peace in the Middle East and self-determination for the Palestinian people.
The Iran-Iraq war and the tense situation in the Gulf have had disastrous consequences to date for the people themselves and for the economies of the two warring parties, seriously threatening international security. In associating ourselves with the initiatives recently taken by the Security Council, through the adoption of resolution 598 (1987), Congo appeals to the two parties to end the conflict. We support the diplomatic activity of the Secretary-General in this connection, and call on all States to refrain from any interference or action that might hamper the efforts under way, pursuant to paragraph 5 of Security Council resolution 598 (1987).
As for Chad, a neighbour and brother of Congo, we note with satisfaction the progress made in the process of national reconciliation. However, there remain other problems.
The Ad Hoc Committee of the Organization of African Unity (OAŪ) , which is meeting now in Lusaka, Zambia, under the presidency of El Had j Omar Bongo, President of the Republic of Gabon, is trying to settle the Chad-Libya border dispute. We firmly support those mediation efforts, in which Congo has always been actively involved.
Today, by general agreement, the question of Western Sahara seems to be at a deadlock. This is particularly deplorable in that we know - because we were closely involved in this - that the Chairman of the OAU and the Secretary—General of the United Nations have made intensive efforts to bring about a lasting solution. The active co-operation of all the parties concerned remains indispensable to the success of the joint actions of the OAU and the United Nations, as set forth in the relevant resolutions adopted by those two Organizations.
Africa is being eaten away by the gangrene of apartheid, one of the moat shocking anachronisms of our century. Despite many appeals and threats, most of the people of South Africa continue to live in a permanent state of siege; Nelson Mandela is still in prison and along with him are many political prisoners who have been arbitrarily detained. The destabilization of the front-line States has not stopped.
Until the apartheid system is dismantled - a system which has been declared here to be "a crime against humanity" - there are no grounds for south Africa's joining the ranks of free Africa or of the international community. Thus, we shall continue to call for decisive measures against the Pretoria regime as demanded by the South African tragedy and the growing impatience of the international community.
On 10 November 1986 the General Assembly adopted resolution 41/35 B, reaffirming its support for the struggle of the people of South Africa and condemning the activities of trans national corporations and financial institutions that have continued to co-operate with that country.
South Africa, which incidentally is tranquilly building up a military force which is a threat to the peace and security of the continent, has continued for eight years to reject with impunity the implementation of Security Council resolution 435 (1978), which was designed to facilitate Namibia's accession to Independence. To preserve the credibility of the United Nations, the Security Council  which last July adopted an important decision on the question of the Gulf war, indicating in particular that there was a possibility of recourse to Chapter VII of the Charter, will, we feel sure, be consistent in its actions and consider tackling the same firm attitude with regard to South Africa to ensure the application of a decision that was adopted unanimously and whose application is therefore mandatory. I refer to resolution 435 (1978), paced with this situation, Africa has outlined new approaches, committed more resources, mobilized further energies. The success of the Africa Fund is but one illustration, judging by the significant contributions made to it from the Congo - 200 million CPA francs - and from Africa and elsewhere for a total of $US 110 million as of 25 May 1987.
j
Brazzaville, the capital of the Congo, this year hosted historic meetings for the continent, including, inter-alia, an international symposium in May 1987 on the topic "Writers condemn apartheid", in which 400 representatives from various countries and international organizations participated; and the First Congress of Scientists in Africa, held from 25 to 30 June 1987, which, in the view of the scientists themselves, was a great success.
At the end of that Congress, a non-governmental organization called Pan African Union of Science and Technology was founded, with Brazzaville as its headquarters, the Congolese Government is donating a large building and a grant of 50 million CFA francs - that is $US 150,000 - for the new organization.
In addition, the Organization of African Unity has declared 30 June African Scientific Renaissance Day to be observed yearly.
Thus for the first time in Africa the awareness and creativity of scientists and researchers has been called upon so as to benefit from their contribution to the liberation and advancement of the continent.
As President Denis Sassou-Nguesso said here last year,
"Africa is aware of the vital nature of what is at stake, namely, mastery of both sciences and adopted techniques ... which are the real key to tomorrow's world. Africa does not wish to and cannot fail in that under taking." (A/41/PV. 17> p¿ 17) 
When in the first half of this year President Denis Sassou-Nguesso visited various capitals of the world - after having visited North Africa last year - he was able to gauge the degree of understanding and mobilization of public opinion in those countries and the positions of their Governments vis-à-vis Africa. There were some signs of hope which deserved to be reflected in the efforts and mobilization of the African countries. That this is what we wanted to see real commitments by Africa's partners in implementation of the United Nations Programme of Action for African economic recovery.
The best we can say today is that several International agencies have already taken certain measures aimed at starting the implementation of the Programme of Action; similarly, recently at Venice the summit meeting of the seven most industrialized Western Powers recognized the need to increase official development aid to Africa as well as the particularly distressing situation of Africa's debt.
In any event, a global assessment of the implementation of the Programme will take place only next year. However, we wish here once again to pay tribute to the Secretary-General of the United Nations, whose interim report indicates the efforts he has made towards the implementation of the United Nations Programme of Action for Africa.
In dealing with questions of survival and development in Africa, we are getting into an area where there is a very deeply felt common concern on the part of all developing countries, as was demonstrated last July at UNCTAD VII.
Indeed, for a decade now - if not longer - most developing countries have adopted reform and readjustment policies whose effects have turned out to be as uncertain as the situations they were designed to correct.
Illusions about what could be achieved from the sacrifices undertaken by the poor peoples have been commensurate with the uncertainty in which the international climate is floundering. Split between the virtues of callous selfishness and professions of faith in a liberalism that would bring salvation, many developed countries have in fact been busy destroying their own reference system instead of giving it the credibility to which they invite the developing countries.
Hence, instead of market laws, we have protectionism, overpricing of manufactured goods and quasi-dogmatic under-pricing of commodities. What is more, repayment of debt is seen as the sacred duty of the debtor country, under pain of the harshest economic sanctions regardless of ability to pay.
On the other hand, there is extreme distrust of the idea of reorganizing the machinery of international trade and the transfer of resources, at a time when the exchange rates of the main currencies are out of control and interest rates are indeed at extremely high levels.
Debates at UNCTAD VII once again revealed these shortcomings of the international economic system. The matter of the entry into force of the agreement on establishing the Common Fund for commodities, which had been so often been postponed, alone reflects the reality of the tragedy of those countries - and their region - whose resources basically come from the sale of commodities.
Like most developing countries, the People's Republic of the Congo now finds itself faced with all these problems, aggravated as they are by trends which are hardly propitious to promoting growth in the developing countries. However, co-operation between my country and international agencies, on the one hand, and with other partners at the bilateral level, on the other, has never been ambiguous, for loyalty and mutual interest of the partners have always been the basic elements of that co-operation.
It is essential that these elements be preserved; there is nothing more absurd  an seeing countries that are rigorously and in good faith applying adjustment policies being at times forced into a kind of rebellion against the basically unfair rules of the game,
A few weeks ago in New York the International Conference on the Relationship between Disarmament and Development was convened. It had the merit of highlighting the incalculable risks in the uncurbed use of resources for death rather than for life.
The Congolese delegation welcomes the adoption by consensus of the Final Document by that Conference. Of course the document did not live up to everyone's hopes, nor did it meet all concerns. It covers up the concerns that were hardly concealed in originally polarized positions, some of which were brought closer only at the cost of numerous concessions, that even at times sacrificed the very objectives of the Conference. But the very contents of the document must be characterized as a highly political act because, far from simply limiting itself to historical reality, the document establishes the basis for a process which must be continued and strengthened with real political will so as to achieve the objectives of disarmament and development as set forth in the Charter.
That consensus, together with the Final Act of the United Nations Conference on Trade and Development (UNCTAD), constitutes an act of faith in multilateralism as an instrument on which international co-operation must be based.
It is in the same spirit that we must hail the agreement in principle arrived at just a few days ago between the United States of America and the Union of Soviet Socialist Republics on medium- and short-range missiles. We venture to hope that that opening will strengthen the current trend towards the objective of disarmament.
In a world which in the final analysis is governed by imperatives as questionable as those of the manufacture and sale of increasingly costly weapons to countries daily engulfed and consumed by emotion and distrust  there is very little margin for peace and security. But this pessimism in no way implies despair. Our presence here at the United Nations is, after all, testimony to the resurgence of which the human spirit is always capable.
It is for us all, the men and women of today, who are building our own future, to try to build a new world - and it is to that that the People's Republic of the Congo, for its part, has decided fully to commit itself.
